Name: 76/675/EEC: Commission Decision of 19 July 1976 recognizing the scientific character of the apparatus known as 'Sounding Rocket Super ARCAS type 1, Marc 60 A2'
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1976-08-21

 Avis juridique important|31976D067576/675/EEC: Commission Decision of 19 July 1976 recognizing the scientific character of the apparatus known as 'Sounding Rocket Super ARCAS type 1, Marc 60 A2' Official Journal L 231 , 21/08/1976 P. 0008 - 0008 Greek special edition: Chapter 02 Volume 2 P. 0156 +++++( 1 ) OJ NO L 184 , 15 . 7 .1975 , P . 1 . ( 2 ) OJ NO L 316 , 6 . 12 . 1975 , P . 17 . COMMISSION DECISION OF 19 JULY 1976 RECOGNIZING THE SCIENTIFIC CHARACTER OF THE APPARATUS KNOWN AS " SOUNDING ROCKET SUPER ARCAS TYPE 1 , MARC 60 A2 " ( 76/675/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 1798/75 OF 10 JULY 1975 ON THE IMPORTATION FREE OF COMMON CUSTOMS TARIFF DUTIES OF EDUCATIONAL , SCIENTIFIC AND CULTURAL MATERIALS ( 1 ) , HAVING REGARD TO COMMISSION REGULATION ( EEC ) NO 3195/75 OF 2 DECEMBER 1975 LAYING DOWN PROVISIONS FOR THE IMPLEMENTATION OF REGULATION ( EEC ) NO 1798/75 ( 2 ) , AND IN PARTICULAR ARTICLE 5 THEREOF , WHEREAS BY LETTER DATED 10 MARCH 1976 THE FRENCH GOVERNMENT REQUESTED THE COMMISSION TO DETERMINE WHETHER OR NOT THE APPARATUS KNOWN AS " SOUNDING ROCKET SUPER ARCAS TYPE 1 , MARC 60 A2 " SHOULD BE CONSIDERED TO BE A SCIENTIFIC APPARATUS ; WHEREAS , IN ACCORDANCE WITH ARTICLE 4 ( 5 ) OF REGULATION ( EEC ) NO 3195/75 , A GROUP OF EXPERTS COMPOSED OF REPRESENTATIVES OF ALL THE MEMBER STATES MET ON 12 JULY 1976 WITHIN THE COMMITTEE ON DUTY-FREE ARRAGEMENTS TO EXAMINE THIS PARTICULAR CASE ; WHEREAS THIS EXAMINATION SHOWS THT THE SOUNDING ROCKET CONCERNED IS NOT USED FOR WEATHER FORECASTING , BUT IS EXCLUSIVELY USED IN THE STUDY OF PHENOMENA TAKING PLACE IN THE HIGH ATMOSPHERE , IN PARTICULAR WIND DIRECTION , THERMIC EXCHANGES AND SOLAR RAYS , WITH A VIEW TO THE INVESTIGATION OF THE POSSIBLE INFLUENCE OF THESE PHENOMENA ON VARIATIONS IN THE WEATHER ; WHEREAS THE CHARACTERISTICS OF THIS SOUNDING ROCKET AND THE USE FOR WHICH IT IS INTENDED MAKE IT AN ITEM OF EQUIPMENT SPECIALLY ADAPTED TO SCIENTIFIC RESEARCH FOR METEOROLOGICAL PURPOSES ; WHEREAS THEREFORE IT POSSESSES THE CHARACTER OF A SCIENTIFIC APPARATUS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE APPARATUS KNOWN AS " SOUNDING ROCKET SUPER ARCAS TYPE 1 , MARC 60 A2 " IS HEREBY CONSIDERED TO BE A SCIENTIFIC APPARATUS . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 19 JULY 1976 . FOR THE COMMISSION FINN GUNDELACH MEMBER OF THE COMMISSION